Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 6/20/2022. Claims 1-20 are currently pending and claims 1, 7, and 15 are the independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As per claim 1, it recites “identifying one or more software entities used by one or more applications operating in an environment; collecting information relevant to the identified one or more software entities; extracting opinions from human communication regarding the identified one or more software entities in the collected information; and calculating an operational risk metric for the environment based on one or more sentiments expressed in the extracted opinions, wherein each extracted opinion is weighted based on a personal identity associated with the extracted opinion.”. 
These limitations, with broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “A computing device comprising: a processor; and a storage device storing a set of instructions, wherein an execution of the set of instructions by the processor configures the computing device to perform acts comprising” nothing in the claim precludes the limitations from being practically performed by a human in the mind/with pen and paper/etc.. For example, the limitations “identifying one or more software entities used by one or more applications operating in an environment”, “collecting information relevant to the identified one or more software entities”, and “extracting opinions form human communication regarding the identified one or more software entities in the collected information”, with broadest reasonable interpretation, may be interpreted to be identifying entities/software entities/etc. and collecting/gathering/etc. information/opinions/etc. from human communication/speech/comments/reviews/remarks/etc. about/relevant to/etc. the identified entities/software, which is collecting information/opinions, and the limitation “calculating an operational risk metric for the environment based on one or more sentiments expressed in the extracted opinions, wherein each extracted opinion is weighted based on a personal identity associated with the extracted opinion”, with broadest reasonable interpretation, may be interpreted to be evaluating/judging/etc. the collected information/opinions and making a determination/judgement/calculating a risk/etc. based on the evaluation/judgment/etc.. As such, with broadest reasonable interpretation, this clam encompasses a user/human/etc. collecting information, evaluating the collected information, and making a judgment/determination/etc., which may be performed by a human mind/with pen and paper/etc., and as such falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

 This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of “A computing device comprising: a processor; and a storage device storing a set of instructions, wherein an execution of the set of instructions by the processor configures the computing device to perform acts comprising”. The computing device, processor, and storage device are recited at a high-level of generality/as a generic computing device, processor, and storage device performing generic computer functions of collecting information and calculating operational metrics/making a determination/etc. based on collected information/etc., and as such amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea/mental process into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computing device comprising a processor and storage device to perform the collecting information and evaluating/determining/calculating using the collected information amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
As per dependent claim 2, it incorporates the deficiencies of independent claim 1 upon which it depends, and further recites “… wherein the operational risk metric is a value quantifying a risk relative to an impact of using the identified software entities”, which, conceptually, only provides further clarification as to the judgement/determination/calculation of the mental process/abstract idea, and as such is not significantly more than the mental process/abstract idea. Therefore claim 2 is rejected for the same reasoning as claim 1, above. 
As per dependent claim 3, it incorporates the deficiencies of independent claim 1 upon which it depends, and further recites “… wherein calculating the operational risk metric comprises quantifying an impact of an issue identified in the extracted opinions”, which, conceptually, only provides further clarification as to the judgement/determination/calculation of the mental process/abstract idea, and as such is not significantly more than the mental process/abstract idea. Therefore claim 3 is rejected for the same reasoning as claim 1, above.
As per dependent claim 4, it incorporates the deficiencies of independent claim 1 upon which it depends, and further recites “… wherein calculating the operational risk metric comprises assigning a category to a risk associated with an issue identified in the extracted opinions, wherein risks of different categories are assigned different values”, which, conceptually, only provides further clarification as to the judgement/determination/calculation of the mental process/abstract idea, and as such is not significantly more than the mental process/abstract idea. Therefore claim 4 is rejected for the same reasoning as claim 1, above.
As per dependent claim 5, it incorporates the deficiencies of independent claim 1 upon which it depends, and further recites “… wherein calculating the operational risk metric comprises assessing a risk by detecting a change in a sentiment regarding an issue identified in the extracted opinions”, which, conceptually, only provides further clarification as to the judgement/determination/calculation of the mental process/abstract idea, and as such is not significantly more than the mental process/abstract idea. Therefore claim 5 is rejected for the same reasoning as claim 1, above.
As per dependent claim 6, it incorporates the deficiencies of independent claim 1 upon which it depends, and further recites “… wherein calculating the operational risk metric comprises identifying and excluding outlier opinions”, which, conceptually, only provides further clarification as to the judgement/determination/calculation of the mental process/abstract idea, and as such is not significantly more than the mental process/abstract idea. Therefore claim 6 is rejected for the same reasoning as claim 1, above.
	As per claims 7-12, they recite methods having similar limitations to the computing devices of claims 1-6, respectively, and are therefore rejected for the same reasoning as claims 1-6, respectively, above. 
	As per claim 13, it incorporates the deficiencies of independent claim 7 upon which it depends, and further recites “… further comprising identifying one or more software entities in the environment for further monitoring based on the calculated operational risk metric” which, conceptually, only provides further clarification as to a judgement/determination/decision/etc. of the mental process/abstract idea, and as such is not significantly more than the mental process/abstract idea. Therefore claim 13 is rejected for the same reasoning as claim 7, above.
As per claim 13, it incorporates the deficiencies of independent claim 7 upon which it depends, and further recites “… further comprising updating a known-error database based on the calculated operational risk metric and the identified software entities and relationships” which, conceptually, only provides further clarification as to a outputting/providing/etc. the result of the judgement/determination/calculation/etc. of the mental process/abstract idea, and as such is a post solution activity, which is not significantly more than the mental process/abstract idea. Therefore claim 14 is rejected for the same reasoning as claim 7, above.
	As per claims 15-20, they recite computer program product having similar limitations to the computing devices of claims 1-6, respectively, and are therefore rejected for the same reasoning as claims 1-6, respectively, above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Trivellato et al. (herein called Trivellato) (US PG Pub. 2020/0412758 A1) and Archer et al. (herein called Archer) (US PG Pub. 2014/0289859 A1) in further view of Manadhata et al. (herein called Manadhata) (US Patent 10,878,102 B2).

As per claim 1, Trivellato teaches: a computing device comprising: a processor; and a storage device storing a set of instructions, wherein an execution of the set of instructions by the processor configures the computing device to perform acts comprising: 
identifying one or more software entities used by one or more applications operating in an environment (pars. [0061], [0088]-[0089], device/entity that is connected to network/environment is selected/detected (identify one or more entities), and device/entity includes application/software/etc. executing on the entity/device (entity/device is software entity used by one or more applications operating in the network/environment), and as such detecting/selecting device/entity connected to network/environment is identifying software entities/devices used by one or more applications/software operating in an environment/network.); 
collecting information relevant to the identified one or more software entities (pars. [0015], [0061]-[0062], [0069]-[0070], information about entity/device such as software/application information/versions/etc. on entity/device, alerts/problems/vulnerabilities/etc. reported for device/entity, etc., (information relevant to software entities/device) is provided/gathered/aggregated/etc. (collected information relevant to identified software entities/device/entity connected to network/environment).); 
extracting opinions regarding the identified one or more software entities in the collected information (pars. [0018], [0022], [0062]-[0064], [0090]-[0112], [0122]-[0123], cyber-attack likelihood, cyber-attack impact value, operational failure likelihood, failure impact value, cyber-attack risk, operational risk, and risk value for entity/device (opinions regarding identified software entities/device) are determined/calculated/etc. (extract opinion) based on provided alerts/information about device/entity/etc. (opinions/likelihoods/risks/etc. for device/regarding identified software entities are calculated/determined/based on/extracted from collected information/alerts/information about device/regarding entities in collected information/etc.).); and 
calculating an operational risk metric for the environment based on one or more sentiments expressed in the extracted opinions (pars. [0125], risk value (operational risk metric) for network/location/environment is determined (calculated) based on the plurality of risk values associated with entities (sentiments expressed in extracted opinions/operational risk based on failure likelihood/cyber attack risk based on likelihood of cyber attack/etc.).), 
wherein each extracted opinion is weighted (pars. [0033], [0078], [0102], [0131], [0133], determined/calculated/etc. risk/risk factor score/likelihoods/etc. (extracted opinions) are weighted.).
While Trivellato teaches collecting information about software entities and determining risk/likelihood of failure/security issues/attack likelihood/impact of failure/etc., it does not explicitly state that the determination of risk/security issues/etc. is based on human communication/based on information/opinions/etc. extracted from human communication/etc., and as such does not explicitly state, however Archer teaches:
extracting opinions from human communication regarding the identified one or more software entities in the collected information (pars. [0031], security score/safety score/privacy score/etc. (risk score/operational risk metric/etc. from Trivellato) for application (software entities) may be based on factors such as text of user comments/user ranking scores/etc., for example, text of user comments/rankings/etc. may be parsed to determine comments including words associated with unreliable applications such as “crashes”, “freezes”, “buggy”, “unstable”, etc. (extracting opinions from human communication/user comments/user rankings/etc. regarding the software entities/applications/etc. ).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add extracting opinions from human communication regarding the identified one or more software entities in the collected information, as conceptually taught by Archer, into that of Trivellato, because these modifications allow for additional information/user opinions/etc. to be used when determining risk/security/operational metrics/etc. of the application/software/program/etc., which is desirable as it helps make the risk/security/operational metric/etc. more accurately reflect the application/program/software/etc., thereby making it more usable/desirable to users. 
While Trivellato teaches calculating risk for an environment having entities/devices/software entities based on multiple/various/different/etc. likelihoods/risks/opinions/etc. of the entity/devices that are determined/based on/extracted from/etc. information/alerts/etc. about the device/software/applications on the device/etc., and further teaches that the likelihoods/risks/opinions are weighted when determining/extracting the opinion/risk/likelihoods/etc., it does not explicitly state, however Manadhata teaches:
each extracted opinion is weighted based on a personal identity associated with the extracted opinion (col. 5 lines 20-col. 6 line 25, col. 7 lines 50-65, anomaly detectors monitor entities of computing environment and detects anomalies/errors/etc. in entity operation, each/different/etc. anomaly detector may have different accuracy in detecting anomalies, and respective anomaly detectors have weight assigned to them based on their respective accuracies/efficiencies/etc., risk of entity is determined based historical performance of the entity, anomaly scores provided by anomaly detectors, etc., and anomaly scores used to calculate risk is weighted by the weight assigned to the anomaly detector that provided the score. As the anomaly detectors are each assigned a weight based on their respective accuracies/efficiencies/etc. and the anomaly score used to calculate entity risk is weighted based on the weight assigned to the detector that provided the score, it is obvious that the anomaly score (opinion) used to calculate risk of entity is weighted based on a weight assigned to the particular detector (personal identity) that provided the score/based on a personal identity associated with the opinion/anomaly score/etc., and as Trivellato teaches determining risk score for device/entity based on different determined likelihoods/risks/etc. of the entity/device based on alerts/anomalies/information/etc. of the device/entity, it is obvious that the alerts/information of Trivellato may correspond to the anomalies of Manadhata, and therefore the extracted opinion/determined risk/etc. of Trivellato may be weighted based on the weight assigned to the particular anomaly detector that provided the anomaly score/alert/etc. of Manadhata used to provide the alert/anomaly score/etc., and as such the extracted opinion is weighted based on a personal identity associated with the extracted opinion.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trivellato and Archer such that each extracted opinion is weighted based on a personal identity associated with the extracted opinion, as conceptually taught by Manadhata, because these modifications allow for a more accurate determination of risk for the entities to be determined, which is desirable as it makes the determined risk more useful when determine how to act/respond/etc. to the reported risk, thereby helping to ensure that risk is responded to in a desired/effective/efficient manner and helping to ensure that the entities and network responds correctly to risk and operates as desired. 

As per claim 2, Trivellato further teaches: wherein the operational risk metric is a value quantifying a risk relative to an impact of using the identified software entities (fig. 3 items 306-314 and 318, pars. [0019], [0090], [0103], [0110]-[0112], [0121]-[0125], operational failure impact, cyber-attack impact, etc. of software in device/entity/etc. is used in determining risk of device/entity in location/network/environment, and risk for location/network/environment (operational risk metric) is determined/calculated/quantified/etc. using/based on/relative to/etc. risk of entities/devices in network (is a value quantifying a risk relative to an impact of using the identified software entities).).

As per claim 3, Trivellato further teaches: wherein calculating the operational risk metric comprises quantifying an impact of an issue identified in the extracted opinions (pars. [0019], [0090], [0103], [0110]-[0112], [0121]-[0125], operational failure impact, cyber-attack impact, etc. of software in device/entity/etc. (impact of cyber-attack issue/operation failure issue of software in device/entity) is determined and used in determining risk of device/entity (identified in extracted/calculated/determined likelihoods/risks/opinions) in location/network/environment, and risk for location/network/environment (operational risk metric) is determined/calculated/quantified/etc. using/based on/relative to/etc. risk of entities/devices in network (operational risk metric comprises quantifying an impact of an issue identified in the extracted opinions).).

As per claim 4, Trivellato further teaches: wherein calculating the operational risk metric comprises assigning a category to a risk associated with an issue identified in the extracted opinions, wherein risks of different categories are assigned different values (pars. [0018], [0020]-[0022], [0033], [0036], risk score for each entity may be determined based on different factors/types of risk/cyber-attack risk and operational failure risk/etc. (assign category to risk associated with an issue identified in extracted opinion/determined risk/calculated risk/etc.) each of which are weighted/assigned a weight/etc. (assign different value to risks of different categories/types/factors/etc.), and risk score for entity includes details of risk score such as risk due to risk type/factor/risk due to operational failure/risk due to cyber-attack/etc. (category/type/factor assigned to risk associated with issue identified in opinion/risk/likelihood/etc.).).

As per claim 5, Trivellato does not explicitly state, however Manadhata teaches: 
wherein calculating the operational risk metric comprises assessing a risk by detecting a change in a sentiment regarding an issue identified in the extracted opinions (col. 5 lines 20-25, 50-65, col. 6 lines 15-25, risk score for entity is determined/produced/calculated based on multiple factors including anomaly score provided by anomaly detector, historical entity data, etc., anomaly score is weighted based on weight assigned to detector based on detector accuracy/efficiency/etc., and detectors may have different accuracies/performance/etc. over time and weight assigned to detector is proportional to its accuracy/weight is adjusted as accuracy changes overtime/etc.. As the weight assigned to the detector is proportional to its accuracy which may be different at different points in time, it is obvious that the weight changes in accordance with the detector accuracy over time, and as the anomaly score is reported by the detector and weighted using the weight assigned to the detector, it is obvious that the anomaly score is an issue and a change in the weight used to weight the anomaly score is a change in a sentiment regarding an issue/change in weight proportional to accuracy of detector/etc. identified in the risk/extracted opinions.). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein calculating the operational risk metric comprises assessing a risk by detecting a change in a sentiment regarding an issue identified in the extracted opinions, as conceptually taught by Manadhata, into that of Trivellato and Archer because these modifications allow for the risk/operational metric/etc. to be adjusted/changed/calculated/etc. over time/at different points in time/etc. based on changes in the factors/issues/etc. used to determine the risk/operational metric, which is desirable as it helps ensure that the risk is calculated/determined/etc. using up to date information/issues/etc. thereby helping to ensure that the calculated risk is accurate increasing its usability/effectiveness/etc. in determining how to respond to risk.

As per claims 7-12 and 15-19, they recite computer-implemented methods and computer program product, respectively, having similar limitations to the computing devices of claims 1-5, respectively, and are therefore rejected for the same reasoning as claims 1-5, respectively, above. 

As per claim 13, Trivellato does not explicitly state, however Manadhata further teaches: 
identifying one or more software entities in the environment for further monitoring based on the calculated operational risk metric (col. 8 lines 5-10, risk score is used in prioritizing entity for investigation by an analyst/program/etc./entities with high risk score are investigated/monitored/etc. by analyst/program/etc. As entities with high risk scores are prioritized/identified for investigation/further monitoring, it is obvious that entities/software entities are identified for further monitoring/investigation based on the calculated operational risk metric/determined high risk score/etc.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add identifying one or more software entities in the environment for further monitoring based on the calculated operational risk metric, as conceptually taught by Manadhata, into that of Trivellato and Archer because these modifications allow for entities/devices with a high risk to be further monitored/investigated/etc. which is desirable as it allows for the cause of the risk to be determined and an appropriate response to be determined and implemented in order to ameliorate/remedy/etc. the risk, which is desirable as it helps prevent errors from occurring in high risk entities thereby helping to ensure that entities operate as desired.

Claims 6, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Trivellato et al. (herein called Trivellato) (US PG Pub. 2020/0412758 A1), Archer et al. (herein called Archer) (US PG Pub. 2014/0289859 A1), and Manadhata et al. (herein called Manadhata) (US Patent 10,878,102 B2) in further view of Wolkov et al. (herein called Wolkov) (US PG Pub. 2018/0234443 A1).

As per claim 6, while Trivellato, Archer, and Manadhata teaches calculating risk for a location/network/environment/etc. they do not explicitly disclose removing outlier valued/data/information/etc. from the calculation, and as such Trivellato, Archer, and Manadhata do not explicitly state, however Wolkov teaches:
wherein calculating the operational risk metric comprises identifying and excluding outlier opinions (pars. [0005], [0013]-[0015], [0044], [0049], outlier information/behavior/etc. (outlier opinions) of computers/devices/entities of network/environment are determined and removed (exclude outlier opinion) when detecting anomaly/error/etc. and determining/calculating risk associated with computer/device/etc. using anomaly data (calculating the operational risk metric comprises identifying and excluding outlier opinions).).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein calculating the operational risk metric comprises identifying and excluding outlier opinions, as conceptually taught by Wolkov, into that of Trivellato, Archer, and Manadhata, because these modifications allow for outlier data/information/opinions/etc. to be excluded/removed/etc. from the calculations in determining the operational risk, which is desirable as it allows for a more accurate/useful/etc. calculation of the risk thereby increasing its usability/effectiveness/etc. in determining responses/action to be taken.

As per claims 12 and 20, they recite a computer-implemented method and computer program product, respectively, having similar limitations to the computing device of claim 6, and are therefore rejected for the same reasoning as claim 6, above. 

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Trivellato et al. (herein called Trivellato) (US PG Pub. 2020/0412758 A1), Archer et al. (herein called Archer) (US PG Pub. 2014/0289859 A1) , and Manadhata et al. (herein called Manadhata) (US Patent 10,878,102 B2) in further view of Gorlamandala (US PG Pub. 2020/0356676 A1).

As per claim 14, Trivellato, Archer, and Manadhata do not explicitly state, however Gorlamandala teaches:
 updating a known-error database based on the calculated operational risk metric and the identified software entities and relationships (pars. [0039], [0045]-[0046], [0070], [0072]-[0073], [0076]-[0077], database (known-error database) stores entity and events/transactional events such as failed logins/etc. (errors) and information associated with entity, and risk score of entities (operational risk metric and identified software entities and relationships) are calculated/determined/etc. and stored in database (known-error database), ).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add updating a known-error database based on the calculated operational risk metric and the identified software entities and relationships, as conceptually taught by Gorlamandala, into that of Trivellato, Archer, and Manadhata, because these modifications allow for the risk/calculated operational risk metric/etc. to be tracked and stored along with the entities, which is desirable as it allows for the risks associated with the entities to be tracked so that it is known and may be responded to as needed, thereby helping to ensure that the entities and environment operate as intended.

Response to Arguments
Applicant's arguments filed   have been fully considered but they are not persuasive.
	As per the 101 arguments on pg. 7 par. 4-pg 14 par. 5 of the remarks that the claims are eligible under 35 USC 101 because the independent claims are not directed toward a mental process as the claimed methods/process/etc. cannot practically be performed in the human mind/with pen and paper/etc., because, as seen in par. [0042] of the specification of this application, a quick operational risk assessment is provided based on a potentially very large set of information, thus improving the efficiency and accuracy of hardware of a technical platform, and as a potentially large set of information is quickly analyzed it is not practical for a human mind to perform the process; and furthermore the claims specifically configure a computing device to improve the efficiency and accuracy of hardware of a platform, and as such is significantly more than the abstract idea/mental process, and that the claims are significantly more than the abstract idea/mental process because they improve the efficiency and accuracy of the hardware of a platform and perform the operation of extracting opinions from human communication regarding software entities, which is unconventional/not obvious/etc. and an improvement in technology as the system contributes to the accumulation of knowledge regarding the use of the open-source software in a known error database thereby improving efficiency and accuracy of the hardware of the IT environment, as seen in par.[0042] of the specification, therefore the independent claims and their respective dependent claims are allowable under 35 USC 101. The examiner, respectfully, disagrees. 
The examiner would first like to point out that, while par. [0042] of the specification of this application may recite that the a quick operational risk assessment is performed/provided/etc. based on a potentially very large set of information, nothing in the claims specifies how large the set of information is, or imposes any time constraints on the risk assessment/analysis/etc.. Additionally, the only clarifications as to the collected information recited in the claims is that the collected information is “relevant to the identified one or more software entities” and that “human communication regarding the identified one or more software entities in the collected information”. As “human communication” is in the collected information being assessed/analyzed/judged/evaluated/etc., with broadest reasonable interpretation, a human would be able to perform the collection and analysis/evaluation/assessment/etc. in the mind/with pen and paper/etc. as human communication/communication created by a human/etc. is in the information collected and assessed/analyzed/judged/evaluated/etc.. Examiner would also like to point out that, while par. [0042] of the specification of this application discloses that the system contributes to the accumulation of knowledge regarding the use of the open-source software in a known error database thereby improving efficiency and accuracy of the hardware of the IT environment, the actual language of the claims does not recite actually using the calculated operational risk metric in the performance of a operation/task/etc., updating a database based on the risk metric/contributing the risk metric/knowledge/etc. to a known error database/etc., or another application of the calculated risk metric; rather the actual language/working/limitations/etc. recited in the claims only recite the calculation of the risk metric based on the human opinions in the collected information, and as such does not integrate the abstract idea/mental process into a practical application and is not significantly more than the abstract idea. Examiner would like to suggest applicant consider further clarification as to the use of the calculated risk metric/what is done with the risk metric/etc., in order to potentially integrate the abstract idea/mental process into a practical application/improve the performance of hardware/computer system/be significantly more than the abstract idea/mental process/etc.
Therefore the examiner finds these arguments unpersuasive and maintains that the rejection under 35 USC 103 is proper.     

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As per the 103 arguments on pg. 15 par. 1-pg. 18 par. 4 of the remarks that Trivellato et al. (herein called Trivellato) (US PG Pub. 2020/0412758 A1) and Manadhata et al. (herein called Manadhata) (US Patent 10,878,102 B2) do not teach extracting opinions from human communication regarding the identified one or more software entities in the collected information”, as required by the amended independent claims, and none of the other references cited with respect to the dependent claims correct the deficiencies with respect to the independent claims, and therefore the amended independent claims and their respective dependent claims are allowable, the examiner would like to point out that the new reference Archer et al. (herein called Archer) (US PG Pub. 2014/0289859 A1) is currently relied upon to correct the deficiencies with respect to the independent claims, and therefore the arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Therefore the examiner finds these arguments unpersuasive and maintains that the rejection under 35 USC 103 is proper. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653. The examiner can normally be reached Monday-Friday 6:30am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M SLACHTA/Examiner, Art Unit 2193